Citation Nr: 1708911	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-22 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for bilateral knee disability.

5.  Entitlement to service connection for right upper extremity cubital tunnel syndrome, claimed as a right arm disability, to include as secondary to service-connected right shoulder disability.

6.  Entitlement to an initial rating in excess of 10 percent for right shoulder acromioclavicular joint separation, status post distal clavicular resection.




REPRESENTATION

The Veteran is represented by:  The Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to February 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008, January 2009, and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Pursuant to the Veteran's above-captioned claims, he was scheduled for and underwent a series of VA examinations in November 2014.  Thereafter, the RO re-adjudicated the claims in a January 2015 supplemental statement of the case, a copy of which was sent to the Veteran.  The Veteran's copy of the January 2015 supplemental statement of the case was returned as undeliverable.  The RO then attempted to obtain clarification as to the Veteran's current mailing address.

Throughout this appeal, the RO used the following address for correspondence sent to the Veteran:  [redacted].  This was the mailing address to which the January 2015 supplemental statement of the case was sent and returned.  According to a November 2015 deferred rating decision, the RO determined that the Veteran's mailing address was "[redacted]."  Despite this determination, the RO undertook additional efforts to verify the Veteran's current mailing address.  The RO contacted the bank established as the institution receiving the Veteran's monthly distribution of VA disability benefits.  See 12 U.S.C.A. § 3413 (West 2014).  This bank provided the RO with another mailing address for the Veteran:  [redacted] (hereinafter [redacted]), and indicated that it was valid as of September 27, 2016.

After the RO obtained the Veteran's mailing address from his bank, the RO did not then send the Veteran a copy of the January 2015 supplemental statement of the case using the [redacted] mailing address.  As such, it is unclear whether the Veteran ever received a copy of the January 2015 supplemental statement of the case and was given an opportunity to respond thereto.

Additionally, there remains a question as to whether the [redacted] mailing address is valid given the other potential mailing addresses of record.  Indeed, the RO used the [redacted] mailing address to notify him of a Board hearing scheduled for January 4, 2017.  The Veteran did not to appear for that hearing.

Based on a review of the record, the Board finds that there is obvious confusion regarding the Veteran's current mailing address, which is potentially exacerbated by indications in the record that he may be homeless.  In the interest of fairness and due process, the Board finds that a remand is warranted in order to verify the Veteran's mailing address, provide him notice of the January 2015 supplemental statement of the case (or a new supplemental statement of the case), and schedule him for another Board hearing.

 Accordingly, the case is remanded for the following action:

 1.  The AOJ must request that the Veteran provide VA with his current mailing address.

2.  The AOJ must contact the Veteran to afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.

3.  If, and only if, the Veteran or his representative submits any additional relevant evidence in support of his claims, the Veteran's claims must be re-adjudicated.  If any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an adequate opportunity to respond thereto.

4.  If no additional relevant evidence is associated with the claims file, the AOJ must re-issue to the Veteran and his representative a copy of the January 2015 supplemental statement of the case and provide them the opportunity to respond thereto.

5.  After the above development has been completed, the AOJ must schedule the Veteran for a hearing before the Board, to be held at the earliest opportunity available.  The AOJ must notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification in the Veteran's claims file.  Once he has been afforded the requested Board hearing, or in the event that he withdraws his hearing request or fails to appear, the file must be returned to the Board for appellate review.





No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

